Exhibit 10.1 SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”), dated as of April, 2008, is among INSITUFORM TECHNOLOGIES, INC., a Delaware corporation (“Borrower”), each lender party hereto (collectively, “Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., a national banking association, as Administrative Agent and L/C Issuer (“Agent”). WHEREAS, the Borrower, the Agent, and the Lenders are parties to that certain Second Amended and Restated Credit Agreement dated as of February17, 2006, as amended by that certain First Amendment to Second Amended and Restated Credit Agreement dated as of March 28, 2007 (as so amended, the “Original Credit Agreement”) (the Original Credit Agreement, as amended by this Amendment is referred to herein as the “Credit Agreement”); WHEREAS, the Borrower has requested that the Agent and the Lenders consent to certain amendments to the Original Credit Agreement as more fully described herein; and WHEREAS, the Agent and the Lenders are willing to accede to such requests in reliance upon and in accordance with the terms, conditions, representations and warranties set forth in this Amendment; NOW, THEREFORE, in consideration of the mutual agreements herein and other sufficient consideration, the receipt of which is hereby acknowledged, the Borrower, the Agent and the Lenders hereby agree as follows: 1.Definitions.
